Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 and 4 February 2022 has been entered.
 	The amendment of 20 January 2022 has overcome the 35 USC 112 rejection and the rejections over canceled claims 20. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-19, 21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8 and 10-17 of copending Application No. 16/504,937 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the process of the claims in the copending application suggest the process claimed in this application.

While the claims in the copending application do not teach the amount of acidic substance in the acidic liquid medium and since the specification of this application and claim 17 of the copending application teach the claimed step of acid-treating the second composition is a washing step, one of ordinary skill in the art would know that the amount acidic substance in the medium is that sufficient to remove any impurity compounds remaining on the surface of the β-sialon after the claimed first washing step. This expected amount would be expected to at least overlap the amount of claim 1 which is an amount that sufficient to remove any impurity compounds on the surface of the β-sialon. Thus the claims suggest the process limitation of claim 1. Since the process of the copending claims suggests the process claimed in this application, one of ordinary skill in the art would expect that the β-sialon fluorescent material produced by claims of the copending applications would have an increased luminance as compared with the claimed heat-treated composition, which corresponds with the claimed second composition of this application; a σlog that at least overlaps the claimed range and which is smaller than the claimed heat-treated composition; a specific surface area ratio of acid–treated β-sialon fluorescent material to the heat-treated composition and a volume median diameter ratio of acid–treated β-sialon fluorescent material to the heat-treated composition that at least overlaps the claimed ranges absent any showing to the contrary. 

Applicants’ comments with respect to this rejection are acknowledged but they do not overcome the rejection. Rejections cannot be held in abeyance and thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-4, 7-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0166810.
	This reference teaches the claimed process as shown by the teachings in paragraph [0019]. Paragraphs [0021], [0024] and [00236] teach providing a first composition containing aluminum, oxygen and europium containing silicon nitride, where the composition can have the formula Si6-zAlzN8-zOz, where 0<z<4.2, which is β-sialon, or the composition is produced by heat treating a mixture containing  silicon nitride, an aluminum compound and an europium compound and that the heat treating atmosphere is a nitrogen atmosphere. Paragraphs [0044], [0047] and [0052] teach the conditions of the taught step of heat treating the first composition. These pargraph teach heat treating in the presence of an europium compound, heat treating in a rare gas atmosphere and heat treating at 1300-1600oC. Paragraphs [0059], [0060], [0062] and [0063] teach the conditions of the taught step of containing the heat treated composition and a basic substance to obtain a second composition. These paragraphs teach the basic substance contains at least one selected from ammonia or an alkali metal hydroxide; that the contact step can occur at 50-650oC or that it is carried out in a two-step heating process where the 
	Applicants’ arguments have been considered but are not convincing. The arguments did not address the acid washing embodiments discussed in paragraphs [0072]-[0078] of the reference. The embodiment of the reference represented by comparative example 2 and argued by applicants is the water washing embodiment, not the acid washing embodiment which is the basis of the rejection. Applicants have not shown that the amount hydrochloric acid expected by one of ordinary skill in the art to be sufficient to remove any impurity compounds after the taught heat treating and contacting steps of the reference does not overlap the claimed range of 0.1-5 wt% nor that the acid washed β-sialon taught in the reference does not have a σlog range  that overlaps that claimed and/r that the claimed and argued σlog range is unexpected. The rejection is maintained. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/14/22